Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “distribution among the plurality of CPU cores” and is unclear which of the plurality of CPU cores are referenced prior. For the purposes of examination, the references will be to the “one or more of a plurality of CPU cores”.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 7-9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chi (Pub. No. US 2016/0378565) in view of Kumar (Pub. No. US 20050129046) in further view of Koenen (Pub. No. US 2018/0210524).
Claim 1, Chi teaches “a interface comprising: a plurality of receive queues, multiple of the plurality of receive queues to store data packets ([Fig. 3; 116, 318, 124, 126] receive queues to hold queue elements Examiner notes Kumar teaches as evidence packets are also known as queue elements [0026] Queue elements P1 through PN are logical constructs that represent individual packets of packet.); circuitry to: map multiple of the plurality of receive queues to one or more of a plurality of CPU cores ([Fig. 3] each core comprising respective receive queues); monitor a queue length for multiple of the plurality of receive queues; and based on a threshold queue length of a first receive queue, redirect the data packets mapped to the first receive queue to another one of the plurality of receive queues to perform dynamic load distribution among the plurality of CPU cores ([0041] Along a third path, the method proceeds from block 506 to block 514, where a determination is made of whether a donation queue is below a threshold and at least one workgroup queue is above a threshold. If a determination is made that a donation queue is below a threshold and at least one workgroup queue is above a threshold, the method proceeds to block 518. Otherwise the method proceeds back to block 506. At block 518, queue elements are dequeued from the workgroup queue using processing core scope atomic operations, and are enqueued to the donation queue using device scope atomic operations. The method then proceeds back to block 506.)”.
However, Chi may not explicitly teach a processing device is a NIC.
Chi does teach a processing device can be GPU, APU, CPU, FPGA, ASIC [0020].
Koenen teaches as evidence a NIC may comprise ASIC such that teaches “CPU cores communicatively coupled to the NIC ([Fig. 1B] NIC comprising ASIC)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Koenen with the teachings of Chi, Kumar in order to provide a system that teaches as evidence a processing device may also be a NIC. The motivation for applying Koenen teaching with Chi, Kumar teaching is to provide a system that allows for incorporation into different devices. Chi, Kumar, Koenen are analogous art directed towards processing of information. Together Chi, Kumar, Koenen teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Koenen with the teachings of Chi, Kumar by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Chi teaches “the NIC of Claim 1, wherein the data packets are connection-oriented data traffic and data packets are redirected for a new flow ([0041] Along a third path, the method proceeds from block 506 to block 514, where a determination is made of whether a donation queue is below a threshold and at least one workgroup queue is above a threshold. If a determination is made that a donation queue is below a threshold and at least one workgroup queue is above a threshold, the method proceeds to block 518. Otherwise the method proceeds back to block 506. At block 518, queue elements are dequeued from the workgroup queue using processing core scope atomic operations, and are enqueued to the donation queue using device scope atomic operations. The method then proceeds back to block 506.)”.
Claim 7, the combination teaches the claim, wherein Koenen teaches “the NIC of claim 1, wherein the NIC is an Ethernet card ([0023] The NIC (108) implements electronic circuitry needed to communicate using a specific physical layer and data link layer standard such as Ethernet, Fibre Channel, or Token Ring.)”.
Claim 8, “a system to perform data traffic load balancing comprising: a plurality of CPU cores; and a network interface card (NIC) communicatively coupled to the NIC, the NIC comprising: a plurality of receive queues, multiple of the plurality of receive queues to store data packets; circuitry to: map multiple of the plurality of receive queues to one or more of the plurality of CPU cores communicatively coupled to the NIC; monitor a queue length for multiple of the plurality of receive queues; and based on a threshold queue length of a first receive queue, redirect the data packets mapped to the first receive queue to another one of the plurality of receive queues to perform dynamic load distribution among the plurality of CPU cores” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 9, “the system of Claim 8, wherein the data packets are connection-oriented data traffic and data packets are redirected for a new flow” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 14, the combination teaches the claim, wherein Koenen teaches “the system of claim 8, wherein the NIC is an Ethernet card ([0023] The NIC (108) implements electronic circuitry needed to communicate using a specific physical layer and data link layer standard such as Ethernet, Fibre Channel, or Token Ring.)”. 
Claim 15, “one or more non-transitory, computer-readable media comprising instructions that, when executed by a network interface card (NIC), cause the NIC to perform operations pertaining to load balancing in the NIC, the operations comprising: mapping multiple of a plurality of receive queues to one or more of a plurality of CPU cores communicatively coupled to the NIC, the plurality of receive queues to store data packets; monitoring a queue length for multiple of the plurality of receive queues; and based on a threshold queue length of a first receive queue, redirecting the data packets mapped to the first receive queue to another one of the plurality of receive queues to perform dynamic load distribution among the plurality of CPU cores” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 16, “the one or more non-transitory, computer-readable media of Claim 15, wherein the data packets are connection-oriented data traffic and data packets are redirected for a new flow” is similar to claim 2 and therefore rejected with the same references and citations.
Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Kumar in view of Koenen in further view of Bernath (Pat No. US 9,602,437)
Claim 3, the combination may not explicitly teach the limitation.
Bernath teaches “the NIC of Claim 2, wherein the data packets for the new flow are redirected by Receive Side Scaling ([Col. 5, Lines 10-20] Network interfaces and operating system drivers have also utilized receive side scaling (RSS) to scale packet delivery by creating multiple independent receive queues within the network interface. Each queue may map to an individual memory location as well as an interrupt. These queues are mapped to an individual core on the CPU and each core will process any traffic in parallel. However, RSS only works for defined traffic filtering (e.g., tuples of Internet Protocol (IP) address, port, etc.).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Bernath with the teachings of Chi, Kumar, Koenen in order to provide a system that teaches routing information. The motivation for applying Bernath teaching with Chi, Kumar, Koenen teaching is to provide a system that allows for communication to different systems. Chi, Koenen, Bernath are analogous art directed towards processing of information. Together Chi, Kumar, Koenen, Bernath teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Bernath with the teachings of Chi, Kumar, Koenen by known methods and gained expected results. 
Claim 10, “the system of Claim 9, wherein the data packets for the new flow are redirected by Receive Side Scaling” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 17, “the one or more non-transitory, computer-readable media of Claim 16, wherein the data packets for the new flow are redirected by Receive Side Scaling” is similar to claim 3 and therefore rejected with the same references and citations.
Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Kumar in view of Koenen in further view of Li (Pub. No. US 2014/0280709)
Claim 4, the combination may not explicitly teach the limitation.
Li teaches “the NIC of Claim 2, wherein the data packets for the new flow are redirected by a flow director having programmable filters ([0033] Thus, a network device driver may be configured to poll a receive queue for received packets associated with a packet flow identifier that are ready for processing. A flow director included in a network controller may be initialized with a filter corresponding to the packet flow identifier and with a receive queue identifier. The network controller may then be configured to place received packets associated with the packet flow identifier in the receive queue corresponding to the receive queue identifier.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Li with the teachings of Chi, Kumar, Koenen in order to provide a system that teaches routing information. The motivation for applying Li teaching with Chi, Kumar, Koenen teaching is to provide a system that allows for communication to different systems. Chi, Kumar, Koenen, Li are analogous art directed towards processing of information. Together Chi, Kumar, Koenen, Li teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Li with the teachings of Chi, Kumar, Koenen by known methods and gained expected results. 
Claim 11, “the system of Claim 9, wherein the data packets for the new flow are redirected by a flow director having programmable filters” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 18, “the one or more non-transitory, computer-readable media of Claim 16, wherein the data packets for the new flow are redirected by a flow director having programmable filters” is similar to claim 4 and therefore rejected with the same references and citations.
Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Kumar in view of Koenen in further view of Anerousis (Pat. No. US 6,760,775)
Claim 5, the combination may not explicitly teach the limitation.
Anerousis “the NIC of Claim 1, wherein the data packets are connectionless data traffic and data packets are redirected by re-configuring a Receive Side Scaling indirection table ([Col. 18, Lines 52-62]  It is preferable that every SLR collects state information from hosts or other SLRs at the next lower level. It is also preferable that, periodically, an SLR updates its local tunnel routing table, by aggregating the collected information. Such an update may be performed as shown in FIG. 9. [Col. 15, Lines 49-57] If the flow lookup succeeds, the packet follows the path associated with the flow. If the packet belongs to a connectionless service such as User Datagram Protocol (UDP), or is one of the first packets of a newly detected flow for which there is no "pinned-down" path yet, a flow label is assigned and the packet is tunneled to a next SLR cluster (hop) by prepending a new IP header. The next hop is determined through an SLR routing policy described in connection with FIGS. 6-8, below.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Anerousis with the teachings of Chi, Kumar, Koenen in order to provide a system that teaches routing information. The motivation for applying Anerousis teaching with Chi, Kumar, Koenen teaching is to provide a system that allows for communication to different systems. Chi, Kumar, Koenen, Anerousis are analogous art directed towards processing of information. Together Chi, Kumar, Koenen, Anerousis teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Anerousis with the teachings of Chi, Kumar, Koenen by known methods and gained expected results. 
Claim 12, “the system of Claim 8, wherein the data packets are connectionless data traffic and data packets are redirected by re-configuring a Receive Side Scaling indirection table” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 19, “the one or more non-transitory, computer-readable media of Claim 15, wherein the data packets are connectionless data traffic and data packets are redirected by re-configuring a Receive Side Scaling indirection table” is similar to claim 5 and therefore rejected with the same references and citations.
Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Kumar in view of Koenen in further view of Su (Pub. No. US 2018/0131620)
Claim 6, the combination may not explicitly teach the limitation.
Su teaches “the NIC of claim 2, wherein the new flow for a transmission control protocol (TCP) connection is identified by a SYN packet ([0034] Within the network 100, when a router or other CPE receives the TCP SYN packet, the CPE needs to decide immediately to which queue a flow should be assigned. Most current classifiers require a few number of packets to observe in order to determine the classification type of the flow. Therefore, the classifier may make an initial random assignment of a flow to a particular queue before determining the QoS class of the flow and, accordingly, the proper queue within which the flow should have been assigned. If the random assignment was incorrect, the flow may be required to be moved to a new queue associated with the correct QoS class of the flow.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Su with the teachings of Chi, Kumar, Koenen in order to provide a system that teaches routing information. The motivation for applying Su teaching with Chi, Kumar, Koenen teaching is to provide a system that allows for communication to different systems. Chi, Kumar, Koenen, Su are analogous art directed towards processing of information. Together Chi, Kumar, Koenen, Su teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Su with the teachings of Chi, Kumar, Koenen by known methods and gained expected results. 
Claim 13, “the system of claim 9, wherein the new flow for a transmission control protocol (TCP) connection is identified by a SYN packet” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 20, “the one or more non-transitory, computer-readable media of claim 16, wherein the new flow for a transmission control protocol (TCP) connection is identified by a SYN packet” is similar to claim 6 and therefore rejected with the same references and citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199